FILED
                            NOT FOR PUBLICATION                               OCT 05 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 07-50538

               Plaintiff - Appellee,              D.C. No. CR-07-02561-TJW

  v.
                                                  MEMORANDUM *
JUVENILE MALE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Oscar F., a juvenile male, appeals from an adjudication of juvenile

delinquency, in violation of 18 U.S.C. § 5032, after a finding of guilt by the district

court for multiple violations of 8 U.S.C. § 1324. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We may affirm on any ground supported by the record, Dittman v.

California, 191 F.3d 1020, 1027 n.3 (9th Cir. 1999), and we affirm.

      Oscar F. contends the district court lacked jurisdiction over him because the

18 U.S.C. § 5032 certification was inaccurate. The parties do not dispute that the

state authorities did not prosecute Oscar F. for the instant offenses. A de novo

review of the record reveals that the United States Attorney accurately certified

that “the State of California does not have jurisdiction” over Oscar F. See United

States v. Juvenile Male, 595 F.3d 885, 891-95 (9th Cir. 2010) (concluding that

when the appropriate state prosecutor decides not to prosecute a particular juvenile

for the specific crime at issue, the state court never obtains jurisdiction over the

juvenile); United States v. Male Juvenile, 280 F.3d 1008, 1014 (9th Cir. 2002)

(stating standard of review). Accordingly, the district court properly exercised

jurisdiction over Oscar F.

      AFFIRMED.




                                            2                                    07-50538